


 

EXHIBIT 10.1
 
ASSET PURCHASE AGREEMENT
 
dated August 21, 2009
 
between
 
OHR PHARMACEUTICAL, INC.
 
and
 
GENAERA LIQUIDATING TRUST
 


 

 
 

--------------------------------------------------------------------------------

 

 
ASSET PURCHASE AGREEMENT

 
Table of Contents
                                                                                                                                          Page
 


 
ARTICLE I  CERTAIN DEFINITIONS;
CONSTRUCTION                                                                                                2

 
 
1.1  
Certain Definitions. 
 2

 
 
ARTICLE II  PURCHASE AND SALE OF
ASSETS                                                                                                                                                                                                                                                                                               
6

 
 
2.1  
Purchase and Sale of
Assets                                                                                                                                                                                                                                                                                                                                             
6
 

 
 
2.2  
Excluded
Assets                                                                                                                                                                                                                                                                                                                                                                  
6
 

 
 
2.3  
Retained
Liabilities                                                                                                                                                                                                                                                                                                                                                              
7
 

 
 
2.4  
Purchase
Price                                                                                                                                   7
 

 
 
2.5  
Third Party
Consents                                                                                                                    
  7
 

 
 
2.6  
Certain Rights of
Seller                                                                                                                     
  8
 

 
 
ARTICLE III  THE
CLOSING                                                                                                                        
8

 
 
3.1  
Closing                                                                                                                                 8
 

 
 
3.2  
Delivery of Items by the Seller 
8   

 
 
3.3  
Delivery of Items by the Purchaser    
9    

 
 
3.4  
As Is, Where Is      
9 

 
 
ARTICLE IV  REPRESENTATIONS AND WARRANTIES OF THE
SELLER                                                                                        
9

 
 
4.1  
Organization, Qualification and Power     
9     

 
 
4.2  
Trust Documents  
9 

 
 
4.3  
Authorization        
9 

 
 
4.4  
Noncontravention; Governmental Approvals. 
10    

 
 
4.5  
Brokers’ Fees                  
10

 
 
4.6  
Litigation                         
10

 
 
4.7  
Intellectual Property      
10

 
 
4.8  
Tangible Personal Property; the Assets           
11    

 
 
ARTICLE V  REPRESENTATIONS AND WARRANTIES OF THE
PURCHASER                                                                                                                                                                                                                                       
11

 
 
5.1  
Organization                    
11

 
 
5.2  
Authorization                  
11

 
 
5.3  
Noncontravention; Governmental Approvals.            
11     

 
 
5.4  
Brokers’ Fees                  
12

 
 
ARTICLE
VI  COVENANTS                                                                                                                                                                                                                                                                                                                                   
12

 
 
6.1  
Notices and Consents   
12

 
 
6.2  
Full Access                     
12

 
 
6.3  
Tax Matters.                    
12

 
 
6.4  
Confidentiality                
13

 
 
6.5  
Further Assurances       
13

 
 
ARTICLE
VII  INDEMNIFICATION                                                                                                                                                                                                                                                                                                                     
14

 
 
7.1  
Indemnification Obligations.  
14 

 
 
7.2  
Method of Asserting Claims  
14 

 
 
7.3  
Further Items Relating to Indemnification 
15   

 
 
ARTICLE
VIII  MISCELLANEOUS                                                                                                                                                                                                                                                                                                                       
15

 
 
8.1  
Survival                            
15

 
 
8.2  
Press Releases and Public Announcement       
15    

 
 
8.3  
No Third-Party Beneficiaries  
16 

 
 
8.4  
Entire Agreement           
16

 
 
8.5  
Succession and Assignment 
16 

 
 
8.6  
Drafting                           
16

 
 
8.7  
Notices                            
16

 
 
8.8  
Governing Law               
17

 
 
8.9  
CONSENT TO JURISDICTION AND SERVICE OF PROCESS   
17       

 
 
8.10  
WAIVER OF JURY TRIAL     
18 

 
 
8.11  
Amendments and Waivers     
18 

 
 
8.12  
Severability                     
18

 
 
8.13  
Expenses                         
18

 
 
8.14  
Exhibits and Schedules 
18

 
 
8.15  
Specific Performance     
19

 
 
8.16  
No Successor Liability  
19

 
 
8.17  
Headings                         
19

 
 
8.18  
Counterparts                   
19

 







  i & ii
 

--------------------------------------------------------------------------------

 



EXHIBITS


Exhibit A                                           Form of Bill of Sale and
General Assignment


Exhibit B                                           Form of Patent Assignment


Exhibit C                                           Form of Trademark Assignment


Schedule 2.1(a)                                Intellectual Property relating to
Squalamine and all related analog compounds and Trudosquemine and all related
analog compounds


Schedule 2.1(b)                                Seller’s tangible assets relating
to Squalamine and all related analog compounds and Trudosquemine and all related
analog compounds


Schedule 4.6                                     Description of Squalamine
Royalties



 
  iii

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT
 
This ASSET PURCHASE AGREEMENT is dated August 21, 2009 (this “Agreement”)
between  OHR PHARMACEUTICAL, INC., a Delaware corporation (formerly known as BBM
Holdings, Inc.) located at 1245 Brickyard Road, #590, Salt Lake City, Utah 84106
(the “Purchaser”), and GENAERA LIQUIDATING TRUST, a Delaware trust located at
Argyce LLC, Trustee for the Genaera Liquidating Trust, 610 Second Street Pike,
Southampton, PA 18966 (the “Seller”)


 
PREAMBLE
 
WHEREAS, the Seller is a liquidating trust formed pursuant to the Delaware
General Corporation Law (the “DGCL”) to dispose of all of the assets of Genaera
Corporation, a Delaware corporation dissolved pursuant to Section 274 of the
DGCL ( the  “Predecessor”), a biopharmaceutical company formed to develop
medicines to address substantial unmet medical needs in major pharmaceutical
markets (the “Business”) and to wind up its affairs, pay or adequately provide
for the payment of all of its liabilities and distribute to or for the benefit
of its stockholders all of the Predecessor’s assets, including interests in any
liquidating trust established in connection with the complete liquidation of the
Predecessor;
 
WHEREAS, the parties executed a Term Sheet dated July 8, 2009, pursuant to which
Purchaser has been provided access to information available from Seller and
third parties holding Assets on behalf of Seller as well as personnel formerly
employed by Predecessor and the parties now desire to close the transaction
contemplated in the Term Sheet on the terms and conditions set forth herein;
 
WHEREAS, Section 7.2(c) of the Liquidating Trust Agreement provides: “As far as
reasonably practicable, the Trustee shall cause any written instrument creating
an obligation of the Trust Assets to include a reference to [the Liquidating
Trust] Agreement and to provide that neither the Beneficiaries, the Trustee nor
its agents shall be liable thereunder, and that the other parties to such
instrument shall look solely to the Trust Assets for the payment of any claim
[under such instrument] or the performance thereof; provided that the omission
of such provision from any such instrument shall not render the Beneficiaries,
the Trustee or its agents liable, nor shall the Trustee be liable to anyone for
such omission.”;


WHEREAS, the Purchaser paid $50,000 (the “Downpayment”) to Seller on July 8,
2009; and
WHEREAS, the Purchaser desires to purchase from the Seller and the Seller
desires to sell to the Purchaser certain of the assets, and underlying
intellectual property in connection with the Business, which assets are further
described herein.
 
NOW, THEREFORE, in consideration of the representations, warranties and
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
 

--
 
1

--------------------------------------------------------------------------------

 



 
 
ARTICLE I
 
 
CERTAIN DEFINITIONS; CONSTRUCTION
 
 
1.1   Certain Definitions.
 
 
(a) The following terms, when used in this Agreement, shall have the respective
meanings ascribed to them below:
 
“Action” means any litigation, claim, action, suit, inquiry, hearing,
investigation or other proceeding.
 
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, through one or more intermediaries, Controls, is Controlled by or
is under common Control with, such Person.  For purposes of this definition,
“Control” (including, with correlative meanings, the terms “Controlled by” and
“under common Control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of a
Person, whether through the ownership of stock, as trustee or executor, by
Contract or credit arrangement or otherwise.  Without limitation on the
foregoing, Genaera Corporation shall be deemed an Affiliate of the Seller.
 
“Agreement” has the meaning set forth in the preamble hereto.
 
“Ancillary Agreements” means, collectively, the Bill of Sale and General
Assignment, the Trademark Assignment and the Patent Assignment.
 
“Assets” has the meaning set forth in Section 2.1.
 
“Bills of Sale” has the meaning set forth in Section 3.2(c).
 
“Business” has the meaning set forth in the preamble hereto.
 
“Business Day” means any day other than Saturday, Sunday or any day on which
banks in New York, New York are required or authorized to be closed.
 
“China License Rights” - shall mean (i) such of the Assets as include the right
to manufacture, compound, deliver, license, use, sell or otherwise deal in
Squalamine and related analog compounds and Trodusquemine and related analog
compounds, and precursors of any of the foregoing, solely within China (and not
for export from China or import into China) and (ii) the right of Seller to
approve or disapprove of any transaction involving or affecting any of such
Assets.
 
“Claim Notice” means written notification pursuant to Section 7.2(a) of a
Third-Party Claim as to which indemnity pursuant to Section 7.1 is sought by an
Indemnified Party.
 
 
 
 
2

--------------------------------------------------------------------------------

 
“Closing” has the meaning set forth in Section 3.1.
 
“Closing Date” has the meaning set forth in Section 3.1.
 
“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.
 
“DGCL” has the meaning set forth in the preamble hereto.
 
 “Excluded Assets” has the meaning set forth in Section 2.2.
 
“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied throughout the specified period and all
prior comparable periods.
 
“Governmental Entity” means any government or political subdivision thereof,
whether foreign or domestic, federal, state, provincial, county, local,
municipal or regional, or any other governmental entity, any agency, authority,
department, division or instrumentality of any such government, political
subdivision or other governmental entity, any court, arbitral tribunal or
arbitrator, and any nongovernmental regulating body to the extent that the
rules, regulations or orders of such body have the force of Law.
 
“Indemnified Party” means any Person claiming indemnification under any
provision of Article VII.
 
“Indemnifying Party” means any Person against whom a claim for indemnification
is being asserted under any provision of Article VII.
 
“Intellectual Property” means such of the Assets as includes:  all
(i) discoveries and inventions (whether patentable or unpatentable and whether
or not reduced to practice), patents, patent applications (either filed or in
preparation for filing) and statutory invention registrations, including
reissues, divisions, continuations, continuations in part, extensions and
reexaminations thereof, all rights therein provided by international treaties or
conventions, and all improvements thereto, (ii) trademarks, service marks, trade
dress, logos, trade names, corporate names, and other source identifiers
(whether or not registered) including all common law rights, and registrations
and applications for registration (either filed or in preparation for filing)
thereof, all rights therein provided by international treaties or conventions,
and all reissues, extensions and renewals of any of the foregoing,
(iii) copyrightable works, copyrights (whether or not registered) and
registrations and applications for registration thereof (either filed or in
preparation for filing), all rights therein provided by international treaties
or conventions, and all extensions and renewals of any of the foregoing,
(iv) confidential and proprietary information, trade secrets, know-how (whether
patentable or unpatentable and whether or not reduced to practice), processes
and techniques, and research and development information, ideas, technical data,
designs, drawings and specifications and associated goodwill, remedies against
infringements thereof and rights of protection of an interest therein under the
Laws of all applicable jurisdictions, and (viii) copies and tangible embodiments
of any item described in the foregoing.
 
 
 
3

--------------------------------------------------------------------------------

 
 
“Knowledge”, “Known” and words of similar import mean the actual knowledge of
the Trustee.
 
“Laws” means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the effect of law of the United States, any domestic or
foreign state, county, city or other political subdivision or of any
Governmental Entity.
 
“Liability” means all indebtedness, obligations and other liabilities of a
Person, whether absolute, accrued, contingent, fixed or otherwise, and whether
due or to become due.
 
“Lien” means any mortgage, pledge, assessment, security interest, lease, lien,
adverse claim, levy, charge or other encumbrance of any kind, whether voluntary
or involuntary (including any conditional sale Contract, title retention
Contract or Contract committing to grant any of the foregoing).  For the
avoidance of doubt, the China License Rights shall not be considered a “Lien”
under this Agreement.
 
“Liquidating Trust Agreement” means the Agreement and Declaration of Trust dated
as of June 12, 2009, by and among the Predecessor and Argyce LLC, a Delaware
limited liability company, as Trustee.


“Loss” means any and all damages, fines, fees, penalties, deficiencies, losses
and expenses (including all interest, court costs, fees and expenses of
attorneys, accountants and other experts or other expenses of litigation or
other proceedings or of any claim, default or assessment or pursuit of rights to
indemnification).
 
“Material Adverse Effect” means any material adverse effect on the condition
(financial or otherwise), operations, business, prospects, assets or results of
operations of the Business.
 
 “Order” means any writ, judgment, decree, injunction or similar order of any
Governmental Entity (in each case whether preliminary or final).
 
“Patent Assignment” has the meaning set forth in Section 3.2(d).
 
 “Person” means any individual, general or limited partnership, limited
liability company, corporation, association, joint stock company, trust, estate,
joint venture, unincorporated organization, Governmental Entity or any other
entity of any kind.
 
“Predecessor” has the meaning set forth in the preamble hereto.
 
“Purchase Price” has the meaning set forth in Section 2.4.
 
“Purchaser” has the meaning set forth in the preamble hereto.
 
“Recipients” has the meaning set forth in Section 6.4.
 
 
 
4

--------------------------------------------------------------------------------

 
 
“Representatives” means, with respect to any Person, the directors, officers,
partners, employees, counsel, accountants and other authorized representatives
of such Person.
 
“Resolution Period” means the period ending thirty days following receipt by an
Indemnified Party of a Dispute Notice.
 
“Retained Liabilities” has the meaning set forth in Section 2.3.
 
“Seller” has the meaning set forth in the preamble hereto.
 
“Seller” has the meaning set forth in the preamble hereto.
 
“Tax Returns” means all returns and reports (including elections, claims,
declarations, disclosures, schedules, estimates, computations and information
returns) required to be supplied to a Taxing Authority in any jurisdiction
relating to Taxes.
 
“Taxes” means all United States federal, state, local and foreign income,
profits, franchise, gross receipts, environmental, customs duty, capital stock,
severance, stamp, payroll, sales, employment, unemployment, disability, use,
property, withholding, excise, production, value added, occupancy and other
taxes, duties or assessments of any nature whatsoever together with all
interest, penalties, fines and additions to tax imposed with respect to such
amounts and any interest in respect of such penalties and additions to tax.
 
“Taxing Authority” means any governmental agency, board, bureau, body,
department or authority of any United States federal, state or local
jurisdiction or any foreign jurisdiction, having or purporting to exercise
jurisdiction with respect to any Tax.
 
“Third-Party Claim” has the meaning set forth in Section 7.2(a).
 
“Trademark Assignment” has the meaning set forth in Section 3.2(e).
 
 “Transfer Taxes” means sales, use, value added, excise, registration,
documentary, stamp, transfer, real property transfer, recording, gains, stock
transfer and other similar Taxes and fees.
 
“Trust” has the meaning set forth in the preamble hereto.
 
“Trustee” means Argyce LLC, a Delaware limited liability company, as trustee of
the Trust under the Liquidating Trust Agreement, and any successor trustee
thereunder.


 
(b) Construction.  For purposes of this Agreement, except as otherwise expressly
provided herein or unless the context otherwise requires:  (i) words using the
singular or plural number also include the plural or singular number,
respectively, and the use of any gender herein shall be deemed to include the
other genders; (ii) references herein to “Articles,” “Sections,” “subsections”
and other subdivisions, and to Exhibits, Schedules, Annexes and other
attachments, without reference to a document are to the specified Articles,
Sections, subsections and other subdivisions of, and Exhibits, Schedules,
Annexes and other attachments to, this Agreement; (iii) a reference to a
subsection without further reference to a Section is a reference to such
subsection as contained in the same Section in which the reference appears, and
this rule shall also apply to other subdivisions within a Section or subsection;
(iv) the words “herein,” “hereof,” “hereunder,” “hereby” and other words of
similar import refer to this Agreement as a whole and not to any particular
provision; (v) the words “include,” “includes” and “including” are deemed to be
followed by the phrase “without limitation”; and (vi) all accounting terms used
and not expressly defined herein have the respective meanings given to them
under GAAP.
 
 
 
5

--------------------------------------------------------------------------------

 
 
(c) Preamble. The Preamble set forth above is part of this Agreement.
 
 
ARTICLE II
 
 
PURCHASE AND SALE OF ASSETS
 
 
2.1   Purchase and Sale of Assets.  Upon the terms and conditions set forth in
this Agreement, and in consideration of the payment by the Purchaser of the
Purchase Price, the Seller shall sell, convey, transfer, assign, grant and
deliver to the Purchaser, and the Purchaser shall purchase, acquire and accept
from the Seller, at the Closing, all right, title and interest in and to the
following assets and properties of every kind, nature, character and description
(whether tangible or intangible, whether absolute, accrued, contingent, fixed or
otherwise and wherever situated), including the goodwill related thereto
(collectively, the “Assets”), free and clear of all Liens:
 
 
(a) the Seller’s Intellectual Property relating to Squalamine and all related
analog compounds and Trudosquemine and all related analog compounds including
those set forth on Schedule 2.1(a)
 
 
(b) the Seller’s tangible assets relating to Squalamine and all related analog
compounds and Trudosquemine and all related analog compounds, including those
set forth on Schedule 2.1(b);
 
 
(c)    the Seller’s records of the development of Squalamine and related analog
compounds and Trodusquemine and related analog compounds including lab
notebooks, FDA filings and correspondence, research reports, research and
clinical data, manufacturing and production records, and patent correspondence.
 
 
2.2   Excluded Assets.  Notwithstanding anything in this Agreement to the
contrary, all tangible and intangible property not described in Section 2.1 (the
“Excluded Assets”) shall be excluded from, and shall not constitute,
Assets.  Without limiting the generality of the immediately preceding sentence,
the Excluded Assets include the following:
 
 
(a) all intellectual property and tangible assets of the Seller relating to the
IL-9 development program with Medimmune;
 
 
(b) all intellectual property and tangible assets of the Seller relating to the
pexiganan development program;
 
 
 
 
6

--------------------------------------------------------------------------------

 
(c) all intellectual property and tangible assets of the Seller relating to the
talniflumate (“Lomucin”) development program;
 
 
(d)  the inventory of Squalamine previously sold to Georgetown University  as
per the Bill of Sale  signed by the Predecssoron June 5, 2009;
 
 
(e) cash, commercial paper, certificates of deposit, bank deposits, treasury
bills and other cash equivalents;
 
 
(f) all insurance policies relating to the operation of the Business;
 
 
(g) all of the Seller’s right, title and interest in and to Tax credits and
prepaid Taxes;
 
 
(h) all assets owned or held by any employee benefit plan;
 
 
(i) all receivables;
 
 
(j) all real property owned or leased by the Seller;
 
 
(k) the organizational books and records of the Seller;
 
 
(l) all of the Seller’s right, title and interest in and to this Agreement;
 
 
(m) the China License Rights; and
 
 
(n) all claims or causes of action, except those directly related to the Assets.
 
 
2.3   Retained Liabilities.  The Purchaser assumes no Liabilities relating to
the Business, the Assets or the Seller.  All such Liabilities (collectively, the
“Retained Liabilities”), are, and shall at all times remain, the Liabilities of
the Seller.
 
 
2.4   Purchase Price.  The Purchaser shall pay to the Seller the aggregate
amount of $200,000 (the “Purchase Price”), of which $50,000 was previously paid
as the Downpayment and the balance of $150,000 shall be paid at the Closing by
wire transfer of immediately available funds. The Seller and the Purchaser shall
each report federal, state, local and other Tax consequences of the purchase and
sale contemplated hereby (including the filing of Internal Revenue Service
Form 8594).
 
 
2.5   Third Party Consents.  To the extent that any of the Assets is not
assignable without the consent, waiver or approval of another Person and such
consent, waiver or approval has not been obtained before or at the Closing, this
Agreement shall not constitute an assignment or an attempted assignment of such
Asset by the Seller or an assumption or an attempted assumption of such Asset by
the Purchaser.  The Seller shall use its commercially reasonable efforts to
obtain such consents, waivers and approvals as soon as practicable following the
date hereof and the Purchaser shall cooperate with and assist the Seller to this
end; provided, however, that the Seller shall take no action to seek such
consent, waiver or approval without prior consultation with or approval by the
Purchaser and no party shall be required to pay any sums in connection
therewith.  If any such consent, waiver or approval shall not be obtained before
or at the Closing, then until such consent, waiver or approval is obtained, the
Seller shall cooperate with the Purchaser in any reasonable arrangement designed
to provide the Purchaser with the benefits intended to be assigned to the
Purchaser with respect to the underlying Asset.
 
 
 
7

--------------------------------------------------------------------------------

 
 
2.6   Certain Rights of Seller.  Seller retains all right, title and interest in
and to the China License Rights provided however that Seller shall not license
or otherwise transfer China License Rights unless it has first conferred with
Purchaser as to the terms and conditions of said license and transfer and
obtained Purchaser’s prior written consent. In the event that Seller or
Purchaser, or any of their affiliates, receive or become aware of a bona fide
offer to purchase or license those Assets subject to the China License Rights,
Seller shall consider in good faith terms by which such purchase or license can
be consummated. Seller now expects to approve, subject to Purchaser’s right to
review and consent or reject, a transaction that provides for payments to Seller
in respect of the Assets subject to the China License Rights consisting of (i) a
lump sum amount  on the date of the purchase or license transaction of which 40%
will be paid to Purchaser; plus (ii) additional lump sum amounts, of which 50%
will be payable to Purchaser; plus (iii) royalty payments, not less than 50% of
which shall be payable to Purchaser.  The China License Rights shall be
transferred to and revert to Purchaser at such time, if any, as Seller as a
trust entity ceases to exist and no successor entity exists to receive payments
in respect of the China License Rights.
 
 
ARTICLE III                                
 
 
THE CLOSING
 
 
3.1   Closing.  The closing of the transactions contemplated hereby (the
“Closing”) shall take place at the offices of Hahn & Hessen LLP, 488 Madison
Avenue, New York, New York commencing at 10:00 a.m. E.S.T., on the date hereof
(the “Closing Date”).
 
 
3.2   Delivery of Items by the Seller.  The Seller and the Predecessor shall
deliver to the Purchaser at the Closing the items listed below:
 
 
(a) a certificate, duly executed by the Trustee, certifying the Liquidating
Trust Agreement;
 
 
(b) [intentionally omitted];
 
 
(c) a Bill of Sale (the “Bills of Sale”), duly executed by the Seller, in the
forms attached hereto as Exhibit A;
 
 
(d) a Patent Assignment (the “Patent Assignment”), duly executed by the Seller,
in the form attached hereto as Exhibit B; and
 
 
(e) a Trademark Assignment (the “Trademark Assignment”), duly executed by the
Seller, in the form attached hereto as Exhibit C.
 
 
3.3   Delivery of Items by the Purchaser.  The Purchaser shall deliver to the
Seller at the Closing the items listed below:
 
 
 
8

--------------------------------------------------------------------------------

 
 
(a) the Patent Assignment, duly executed by the Purchaser;
 
 
(b) the Trademark Assignment, duly executed by the Purchaser; and
 
 
(c) a wire transfer of immediately available funds to an account designated by
the Seller on the Closing Date, constituting the payment of the Purchase Price
pursuant to Section 2.4.
 
 
3.4   As Is, Where Is.  The sale and delivery of the Assets by Seller hereunder
is made on an “as is, where is” basis.
 
 
ARTICLE IV
 
 
REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
The Seller represents and warrants to the Purchaser that the statements
contained in this Article IV are true and correct as of the date hereof and will
be true and correct as of the Closing Date.
 
 
4.1   Organization, Qualification and Power.  On June 4, 2009, the Predecessor’s
stockholders approved a plan of complete liquidation and dissolution of the
Predecessor (the “Plan”) including creation of the Trust pursuant to Section 275
of the DGCL.  Pursuant to the Plan, the Predecessor filed Articles of
Dissolution, effective as of June 12, 2009, with the Delaware Secretary of
State. The Plan provides, among other things, that the Board will cause the
Predecessor to dispose of all of the assets of the Predecessor wind up its
affairs, pay or adequately provide for the payment of all of its liabilities and
distribute to or for the benefit of its stockholders all of the Predecessor’s
assets, including interests in any liquidating trust established in connection
with the complete liquidation of the Predecessor. The Trust is a “successor
entity,” as defined in Section 280(e) of the DGCL, of the  Predecessor.
 
 
4.2   Trust Documents.  The Seller has heretofore furnished to the Purchaser
complete and correct copies of the Liquidating Trust Agreement, which constitute
its governing instrument.  Such governing instrument is in full force and
effect.  The Seller is not in violation of any of the provisions of its
governing instrument.
 
 
4.3   Authorization.  The Seller has full power and authority to execute and
deliver this Agreement and the Ancillary Agreements and to perform the Seller’s
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby.  The execution, delivery and performance by the
Seller of this Agreement and the Ancillary Agreements to which it is a party and
the consummation of the transactions contemplated hereby and thereby have been
duly authorized by the Seller, and no other action is required on the part of
the Seller in connection with the execution, delivery or performance of this
Agreement and the Ancillary Agreements.  This Agreement and the Ancillary
Agreements to have been duly executed and delivered by the Seller and, assuming
the due authorization, execution and delivery hereof and thereof by the
Purchaser and the enforceability against the Purchaser, constitute the valid and
legally binding obligations of the Seller enforceable in accordance with their
respective terms.
 
 
 
9

--------------------------------------------------------------------------------

 
 
4.4   Noncontravention; Governmental Approvals.
 
 
(a) Neither the execution, delivery or performance of this Agreement or the
Ancillary Agreements nor the consummation of the transactions contemplated
hereby or thereby will, with or without the giving of notice or the lapse of
time or both, (i) violate any provision of the governing instruments of the
Seller, (ii) violate any Law or Order or other restriction of any Governmental
Entity to which the Seller or the Assets may be subject or (iii) conflict with,
result in a breach of, constitute a default under, result in the acceleration of
any right or obligation under, create in any party the right to accelerate,
terminate, modify, cancel or require any notice under or result in the creation
of a Lien on any of the Assets under, any contract or permit to which the Seller
is a party or by which such Person is bound or to which such Person or any of
such Person’s properties or assets is subject.
 
 
(b) The execution and delivery by the Seller of this Agreement and the Ancillary
Agreements to which the Seller is a party do not, and the performance by the
Seller of this Agreement and the Ancillary Agreements to which the Seller is a
party and the consummation by the Seller of the transactions contemplated hereby
and thereby will not, require any consent, approval, authorization or permit of,
or filing with or notification to, any Governmental Entity.
 
 
4.5   Brokers’ Fees.  No agent, broker, finder, investment banker, financial
advisor or other Person will be entitled to any fee, commission or other
compensation in connection with any of the transactions contemplated by this
Agreement on the basis of any act or statement made or alleged to have been made
by the Seller, any of its Affiliates, or any investment banker, financial
advisor, attorney, accountant or other Person retained by or acting for or on
behalf of the Seller or any such Affiliate.
 
 
4.6   Litigation.  There is no pending or, to the Knowledge of the Seller,
threatened Action against or affecting the Business or any of the Assets before
any Governmental Entity.  None of the Seller nor any of the Assets is subject to
any Order restraining, enjoining or otherwise prohibiting or making illegal any
action by the Seller, this Agreement or any of the transactions contemplated
hereby.
 
 
 
10

--------------------------------------------------------------------------------

 
 
4.7   Intellectual Property.  The Seller is the sole and exclusive owner of, and
has good and marketable title, free and clear of all Liens, to, all right, title
and interest in and to the Intellectual Property owned by the Seller, and has a
valid right to use all of the Intellectual Property owned by third parties and
used or held for use by the Seller in connection with the Business.  Such
Intellectual Property is not subject to any outstanding Orders.  Immediately
following the Closing, all Intellectual Property constituting part of the Assets
will be owned or available for use by the Purchaser on terms and conditions
substantially identical to the terms and conditions pertaining to the Seller
immediately prior to the Closing.  The Seller has taken reasonable measures to
maintain in confidence the trade secrets and confidential information that it
owns or uses or holds for use in connection with the Business.  The Seller and
Predecessor  make no representation or warranty concerning the merchantibility,
adequacy for purposes of conducting the Business, completeness or fitness of the
Intellectual Property.
 
 
4.8   Tangible Personal Property; the Assets.  Except as set forth on Schedule
4.7, the Seller has good and marketable title to all of the Assets, free and
clear of all Liens.
 
 
ARTICLE V
 
 
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
The Purchaser represents and warrants to the Seller that the statements
contained in this Article V are true and correct as of the date hereof and will
be true and correct as of the Closing Date.
 
 
5.1   Organization.  The Purchaser is a corporation duly organized, validly
existing, and in good standing under the Laws of its jurisdiction of
incorporation.  The Purchaser is duly authorized to conduct business and is in
good standing under the laws of each jurisdiction where such qualification is
required, except where the failure to be so qualified, individually or in the
aggregate, could not reasonably be expected to have a material adverse effect on
the Purchaser.  The Purchaser has full corporate power and authority to carry on
the businesses in which it is engaged and to own and use the properties owned
and used by it.  The Purchaser has heretofore delivered to Seller complete and
correct copies of its Certificate of Incorporation and bylaws and resolutions
authorizing the execution and deliver of and performance under this Agreement,
including all amendments thereto, which constitute all of its governing
instruments.  Such governing instruments are in full force and effect.  The
Purchaser is not in violation of any of the provisions of its governing
instruments.
 
 
5.2   Authorization.  The Purchaser has full corporate power and authority to
execute and deliver this Agreement and the Ancillary Agreements to which it is a
party and to perform its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby.  The execution, delivery and
performance by the Purchaser of this Agreement and the Ancillary Agreements to
which it is a party and the consummation of the transactions contemplated hereby
and thereby have been duly authorized by all requisite corporate action.  This
Agreement and the Ancillary Agreements to which the Purchaser is a party have
been duly executed and delivered by the Purchaser and, assuming the due
authorization, execution and delivery hereof and thereof by the Seller,
constitute the valid and legally binding obligations of the Purchaser
enforceable in accordance with their respective terms.
 
 
 
11

--------------------------------------------------------------------------------

 
 
5.3   Noncontravention; Governmental Approvals.
 
 
(a) Neither the execution, delivery or performance of this Agreement or the
Ancillary Agreements nor the consummation of the transactions contemplated
hereby or thereby will, with or without the giving of notice or the lapse of
time or both, (i) violate any provision of the certificate of incorporation or
bylaws of the Purchaser or (ii) violate any Law or Order or other restriction of
any Governmental Entity to which the Purchaser may be subject.
 
 
(b) The execution and delivery by the Purchaser of this Agreement and the
Ancillary Agreements to which it is a party do not, and the performance by the
Purchaser of this Agreement and the Ancillary Agreements to which it is a party
and the consummation by the Purchaser of the transactions contemplated hereby
and thereby will not, require any consent, approval, authorization or permit of,
or filing with or notification to, any Governmental Entity.
 
 
5.4   Brokers’ Fees.  No agent, broker, finder, investment banker, financial
advisor or other Person will be entitled to any fee, commission or other
compensation in connection with any of the transactions contemplated by this
Agreement on the basis of any act or statement made by the Purchaser, any of its
Affiliates, or any investment banker, financial advisor, attorney, accountant or
other Person retained by or acting for or on behalf of the Purchaser or any such
Affiliate.
 
 
ARTICLE VI
 
 
COVENANTS
 
 
6.1   Notices and Consents.  The Seller will (a) give any notices to any Person
in connection with the transactions contemplated hereby that the Purchaser
reasonably may request, and (b) use its commercially reasonable efforts to
obtain all consents to the performance by the Seller of its obligations under
this Agreement or to the consummation of the transactions contemplated hereby as
are required under any contract to which either Seller is a party to the extent
such contract relates to the Business or the Assets.  Each such consent
shall:  (i) be in form and substance reasonably satisfactory to the Purchaser;
(ii) not be subject to the satisfaction of any condition that has not been
satisfied or waived; and (iii) be in full force and effect.
 
 
6.2   Full Access.  The Seller will permit the Purchaser, any of its Affiliates
and any of their respective Representatives to  have full access at all times,
in a manner so as not to interfere unreasonably with the normal business
operations of the Seller, to all premises, properties, personnel, books,
records, contracts and documents of or pertaining to the Seller. Notwithstanding
the foregoing, the delivery of the tangible items included in the Assets and the
access to the “premises, properties, personnel, books, records, contracts and
documents of or pertaining to the Seller” is necessarily limited by the fact
that Seller is a liquidating trust with no physical office, employees or
business operations and the delivery of the tangible assets included in the
Assets will be made available, as applicable, at the offices of the Trust at 610
Second Street Pike, Southampton, PA 18966 or 5110 Campus Drive, Plymouth
Meeting, PA 19462 or at the third party facilities identified to Purchaser prior
to the Closing.  Seller will provide written instructions to all third parties
holding Assets stating that the Assets in said third party’s possession are to
be released to Purchaser in accordance with Purchaser’s instructions and
delivered to Purchaser at Purchaser’s expense.  Purchaser will take delivery of
all Assets promptly and hold Seller harmless from any expense incurred for
storage, handling or shipping incurred after the Closing.  Storage costs prior
to Closing shall remain Seller’s liability.
 
 
 
 
12

--------------------------------------------------------------------------------

 
6.3   Tax Matters.
 
 
(a) Cooperation.  The Seller shall, and shall cause its Affiliates to, provide
the Purchaser with such cooperation, assistance and information as it may
reasonably request in respect of Taxes relating to the Assets, the preparation
of any Tax Return, including Tax Returns relating to Transfer Taxes, amended Tax
Returns or claim for refund in respect of the Assets, or the participation in or
conduct of any audit or other examination by any Taxing Authority or judicial or
administrative proceeding relating to liability for Taxes relating to the
Assets.  Such cooperation and information shall include (i) providing copies of
all relevant portions of relevant Tax Returns, together with relevant
accompanying schedules and relevant work papers, relevant documents relating to
rulings or other determinations by Taxing Authorities and relevant records
concerning the ownership and Tax basis of property, which the Seller may possess
or control, and (ii) making employees or agents available on a mutually
convenient basis to provide explanations of any documents or information
provided.  For a period that is equal to the longer of (x) six years and (y) the
expiration of all relevant statutes of limitation, but in no event longer than
required under the Liquidating Trust Agreement, the Seller shall retain all
relevant tax documents, including prior years’ Tax Returns, supporting work
schedules and other records or information that may be relevant to such Tax
Returns and shall not destroy or otherwise dispose of any such records without
the prior written consent of the Purchaser.
 
 
(b) Transfer Taxes.  All applicable Transfer Taxes imposed in connection with
this Agreement and the transactions contemplated hereby shall be borne equally
by the Seller, on the one hand, and the Purchaser, on the other hand.  The
Seller and the Purchaser shall file all necessary documentation and Tax Returns
with respect to such Transfer Taxes.
 
 
(c) Applicable Asset Acquisition.  The Seller acknowledges and agrees that the
purchase of the Assets hereunder is an “applicable asset acquisition” within the
meaning of section 1060(c) of the Code.
 
 
6.4   Confidentiality.  Following the Closing Date, the parties shall, and shall
cause their respective Affiliates and their respective officers, partners,
employees and advisors (collectively, the “Recipients”) to, keep confidential
any information relating to the Assets or the Business, except for any such
information that (a) is available to the public on the Closing Date,
(b) thereafter becomes available to the public other than as a result of an
unauthorized disclosure by the other party  or any of its Recipients (c) is or
becomes available to the non-disclosing party or any of its Recipients on a
non-confidential basis from a source that to such Person’s knowledge, is not
prohibited from disclosing such information to such Person by a legal,
contractual or fiduciary obligation to any other Person or Seller is required to
disclose under the terms of the Liquidating Trust Agreement.  Should a party or
any of its Recipient be required to disclose any such information in response to
an Order or as otherwise required by Law or administrative process, such Person
shall inform the other party in writing of such request or obligation as soon as
possible after the such Person is informed of it and, if possible, before any
information is disclosed, so that a protective order or other appropriate remedy
may be obtained by the Purchaser.  If such Person is obligated to make such
disclosure, it shall only make such disclosure to the extent to which it is so
obligated, but not further or otherwise.
 
 
 
13

--------------------------------------------------------------------------------

 
 
6.5   Further Assurances.  At any time and from time to time after the Closing,
at the Purchaser’s request and without further consideration, the Seller shall
execute and deliver to the Purchaser such other instruments of sale, transfer,
conveyance, assignment and confirmation, provide such materials and information
and take such other actions as the Purchaser may reasonably deem necessary or
desirable in order more effectively to transfer, convey and assign to the
Purchaser, and to confirm the Purchaser’ title to, all of the Assets, and, to
the full extent permitted by Law, to put the Purchaser in actual possession and
operating control of the Assets and to assist the Purchaser in exercising all
rights with respect thereto, and otherwise to cause the Seller to fulfill their
obligations under this Agreement and the Ancillary Agreements.
 
 


 
 
ARTICLE VII
 
 
INDEMNIFICATION
 
 
7.1   Indemnification Obligations.
 
 
(a) Indemnification by the Seller.  Subject to Sections 7.3 and 8.1, following
the Closing the Seller shall indemnify, defend and hold harmless the Purchaser
and its officers, directors, shareholders, employees, agents and Affiliates
against any and all Losses suffered, incurred or sustained by any of them or to
which any of them becomes subject, resulting from, arising out of or relating to
(i) any misrepresentation or breach of representation or warranty on the part of
the Seller contained in this Agreement, (ii) any non-fulfillment of or failure
to perform any covenant or agreement on the part of the Seller contained in this
Agreement, and (iii) the Retained Liabilities.
 
 
(b) Indemnification by the Purchaser.  Subject to Sections 7.3 and 8.1,
following the Closing the Purchaser shall indemnify, defend and hold harmless
the Seller and its officers, employees, agents and Affiliates against any and
all Losses suffered, incurred or sustained by any of them or to which any of
them becomes subject, resulting from, arising out of or relating to (i) any
misrepresentation or breach of representation or warranty on the part of the
Purchaser contained in this Agreement, (ii) any non-fulfillment of or failure to
perform any covenant or agreement on the part of the Purchaser contained in this
Agreement, and (iii) Purchaser’s ownership, use and exploitation of the Assets
after the Closing including but not limited to conduct of human and animal
trials of drug candidates.
 
 
7.2   Method of Asserting Claims.  Claims for indemnification by an Indemnified
Party under Section 7.1 will be asserted and resolved as follows:
 
 
(a) Third-Party Claims.  In the event that any claim or demand in respect of
which an Indemnified Party might seek indemnification under Section 7.1 is
asserted against or sought to be collected from such Indemnified Party by a
Person other than the Seller or the Purchaser or any of their respective
Affiliates (a “Third-Party Claim”), the Indemnified Party shall deliver a Claim
Notice with reasonable promptness to the Indemnifying Party. Thereafter, the
parties will undertake in good faith to establish procedures to resolve the
underlying claim.
 
 
 
14

--------------------------------------------------------------------------------

 
 
(b) Non-Third Party Claims.  In the event any Indemnified Party should have a
claim under Section 7.1 against any Indemnifying Party that does not involve a
Third-Party Claim, the Indemnified Party shall deliver an Indemnity Notice with
reasonable promptness to the Indemnifying Party.  Thereafter, the parties will
undertake in good faith to establish procedures to resolve the underlying claim.
 
 
7.3   Further Items Relating to Indemnification.  Notwithstanding the foregoing,
the right of any Indemnified Party to indemnification under this Article VII
shall be subject to the following terms:
 


 
(a) NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE OBLIGATION OF THE TRUST
AND THE TRUSTEE AS TO INDEMNIFICATION AND OTHER CLAIMS IS SUBJECT TO THE
LIMITATION IN THIS SECTION 7.3(a). Neither the beneficiaries, the Trustee nor
its agents shall be liable under this Agreement, and all parties to this
Agreement shall look solely to the Trust assets for the payment of any claim
under this Agreement or the performance thereof.
 
 
(b)  For purposes of determining the amount of a Loss under this Article VII
only, all qualifications as to materiality or Material Adverse Effect contained
in any representation or warranty shall be disregarded.
 
 
(c) Any indemnity payment made under this Agreement following the Closing shall
be treated by the parties hereto as a purchase price adjustment, and the parties
agree to report such payments consistent therewith.
 
 
(d) Nothing in this Article VII shall require the Trust to remain in existence
after the Closing Date.
 
 
ARTICLE VIII
 
 
MISCELLANEOUS
 
 
8.1   Survival.  Other than the Purchaser’s obligations under Subsection 7.1
(b.)(iii) survival of which shall not be limited, the representations and
warranties of the parties contained in this Agreement and the Ancillary
Agreements and any certificate or other document provided hereunder or
thereunder shall survive in full force and effect until the date which is ninety
(90) days following the Closing Date; provided, however, that any representation
or warranty that would otherwise terminate in accordance with this sentence will
continue to survive if a Claim Notice or Indemnity Notice (as applicable) shall
have been timely given under Article VII on or prior to such termination date,
until the related claim for indemnification has been satisfied or otherwise
resolved as provided in Article VII, but only with respect to matters described
in such Claim Notice or Indemnity Notice. Nothing in this Section 8.1 shall
require the Trust to remain in existence after the Closing Date.
 
 
 
15

--------------------------------------------------------------------------------

 
 
8.2   Press Releases and Public Announcement.  Neither the Purchaser nor the
Seller shall issue any press release or make any announcement relating to this
Agreement or the Ancillary Agreements or the transactions contemplated hereby or
thereby without the prior review and written approval of the Seller, in the case
of the Purchaser, or the Purchaser, in the case of the Seller; provided,
however, that if such release or announcement is required by Law, by the
Liquidating Trust Agreement or stock exchange or self-regulatory organization
regulation or rule in order to discharge the disclosure obligations of the
Purchaser or Seller (including without limitation the Purchaser’s obligation to
describe and file this Agreement with the Securities and Exchange Commission)
and it is unable after good faith efforts to obtain timely the approval of the
Seller or the Purchaser, as the case may be, then it may make or issue the
obligatory filing, release or announcement and promptly furnish the Seller or
the Purchaser, as the case may be, with a copy thereof.
 
 
8.3   No Third-Party Beneficiaries.  The terms and provisions of this Agreement
are intended solely for the benefit of the parties hereto and their respective
successors and permitted assigns, and it is not the intention of the parties to
confer third-party beneficiary rights, and this Agreement does not confer any
such rights, upon any other Person, except for any Person entitled to indemnity
hereunder.
 
 
8.4   Entire Agreement.  This Agreement (including the Exhibits and the
Schedules hereto) and the Ancillary Agreements constitute the entire agreement
between the parties hereto and thereto with respect to the subject matter hereof
and thereof and supersede any prior understandings, agreements or
representations by or between the parties hereto, written or oral, with respect
to such subject matter.
 
 
8.5   Succession and Assignment.  Subject to the next sentence, this Agreement
shall be binding upon and inure to the benefit of the parties named herein and
their respective successors and permitted assigns.  No party hereto may assign
this Agreement or any of its rights, interests or obligations hereunder without
the prior written approval of the Seller, in the case of Purchaser, or the
Purchaser, in the case of the Seller, except that the Purchaser may assign this
Agreement or any of its rights, interests or obligations hereunder to any
Affiliate of the Purchaser.
 
 
8.6   Drafting.  The parties have participated jointly in the negotiation and
drafting of this Agreement and, in the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.
 
 
8.7   Notices.  All notices, requests and other communications hereunder must be
in writing and will be deemed to have been duly given only if (a) delivered
personally against written receipt, (b) sent by facsimile transmission,
(c) mailed by registered or certified mail, postage prepaid, return receipt
requested, or (d) mailed by reputable international overnight courier, fee
prepaid, to the parties hereto at the following addresses or facsimile numbers:
 
 
 
16

--------------------------------------------------------------------------------

 
If to the Sellers, to:
 
Argyce LLC
Trustee for the Genaera Liquidating Trust
 John A. Skolas, President
610 Second Street Pike
Southampton, PA 18966
Facsimile:  267-988 4082


and a copy, which shall not constitute legal notice, to:


Laberee Law PC
Peter W. Laberee
1371 Stokes Road
Unit B
Medford, NJ  08055
Facsimile: 609-654-0303


If to the Purchaser, to:
 
Ohr Pharmaceutical, Inc.
1245 Brickyard Road, Suite 590
Salt Lake City, Utah, 84106
Facsimile:                                801-433-2222
Attention:                                Andrew Limpert
 
with a copy, which shall not constitute legal notice, to:
 
Hahn & Hessen LLP
488 Madison Avenue
New York, NY  10022
Facsimile:                                212-478-7400
Attention:                                James Kardon
 
All such notices, requests and other communications will be deemed given, (w) if
delivered personally as provided in this Section 8.7, upon delivery, (x) if
delivered by facsimile transmission as provided in this Section 8.7, upon
confirmed receipt, (y) if delivered by mail as provided in this Section 8.7,
upon the earlier of the fifth Business Day following mailing and receipt, and
(z) if delivered by overnight courier as provided in this Section 8.7, upon the
earlier of the second Business Day following the date sent by such overnight
courier and receipt (in each case regardless of whether such notice, request or
other communication is received by any other Person to whom a copy of such
notice is to be delivered pursuant to this Section 8.7).  Any party hereto may
change the address to which notices, requests and other communications hereunder
are to be delivered by giving the other parties hereto notice in the manner set
forth herein.
 
 
8.8   Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law provision or rule that would cause the
application of the Laws of any jurisdiction other than the State of Delaware.
 
 
 
17

--------------------------------------------------------------------------------

 
 
8.9   CONSENT TO JURISDICTION AND SERVICE OF PROCESS.  EACH OF THE PARTIES
HERETO CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT
LOCATED WITHIN THE STATE OF DELAWARE AND IRREVOCABLY AGREES THAT ALL ACTIONS OR
PROCEEDINGS RELATING TO THIS AGREEMENT, THE ANCILLARY AGREEMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY MAY BE LITIGATED IN SUCH
COURTS.  EACH OF THE PARTIES HERETO ACCEPTS FOR ITSELF AND IN CONNECTION WITH
ITS RESPECTIVE PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF
THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH THIS AGREEMENT, THE ANCILLARY AGREEMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.  EACH OF THE PARTIES HERETO FURTHER IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, TO SUCH PARTY AT THE ADDRESS SPECIFIED IN THIS AGREEMENT,
SUCH SERVICE TO BECOME EFFECTIVE 15 CALENDAR DAYS AFTER SUCH MAILING.  NOTHING
HEREIN SHALL IN ANY WAY BE DEEMED TO LIMIT THE ABILITY OF EITHER PARTY HERETO TO
SERVE ANY SUCH LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.
 
 
8.10   WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT, THE ANCILLARY AGREEMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY AND FOR ANY COUNTERCLAIM RELATING THERETO.
 
 
8.11   Amendments and Waivers.  No amendment of any provision of this Agreement
shall be valid unless such amendment is in writing and signed by the Purchaser
and the Seller.  No waiver by any party hereto of any default, misrepresentation
or breach of warranty or covenant hereunder, whether intentional or not, shall
be deemed to extend to any prior or subsequent default, misrepresentation or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence.  No waiver shall be valid
unless such waiver is in writing and signed by the party against whom such
waiver is sought to be enforced.
 
 
8.12   Severability.  If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future Law, and if the rights or
obligations of any party hereto under this Agreement will not be materially and
adversely affected thereby, (a) such provision will be fully severable, (b) this
Agreement will be construed and enforced as if such provision had never
comprised a part hereof, (c) the remaining provisions of this Agreement will
remain in full force and effect and will not be affected by such provision or
its severance herefrom and (d) in lieu of such  provision, there will be added
automatically as a part of this Agreement a legal, valid and enforceable
provision as similar in terms to such provision as may be possible.
 
 
 
18

--------------------------------------------------------------------------------

 
 
8.13   Expenses.  Each of the parties hereto will bear its own costs and
expenses (including legal fees and expenses) incurred in connection with this
Agreement and the Ancillary Agreements and the transactions contemplated hereby
and thereby, whether or not the transactions contemplated hereby and thereby are
consummated.
 
 
8.14   Exhibits and Schedules.  The Exhibits and Schedules identified in this
Agreement are incorporated herein by reference and made a part hereof.  No
information contained in any particular Schedule shall be deemed to be contained
in any other Schedule unless expressly included therein (by cross-reference or
otherwise).
 
 
8.15   Specific Performance.  The parties hereto agree that irreparable damage
would occur in the event that any provision of this Agreement was not performed
in accordance with the terms hereof and that the parties shall be entitled to
specific performance of the terms hereof in addition to any other remedy
available to them at law or equity.
 
 
8.16   No Successor Liability.  The Purchaser shall not be considered a
successor to the Seller, any of its Affiliates or any of their respective
predecessors by reason of any theory of Laws or equity.
 
 
8.17   Headings.  The descriptive headings contained in this Agreement are
included for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement.
 
 
8.18   Counterparts.  This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.
 


[Signature page follows.]
 

--
 
19

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.
 
GENAERA LIQUIDATING TRUST


By:      Argyce LLC, Trustee


By:                                                                
Name:John Skolas
Title:President CEO








OHR PHARMACEUTICAL INC.




By:                                                                        
 
Name:
Andrew Limpert

 
Title:
President and CEO









Signature Page to Asset Purchase Agreement
 
20




 
 
 
